EDMONDS, J.,
dissenting.
The evidence is uncontested that on June 17, 1994, SAIF sent claimant a letter that expressed the calculation of *565how an overpayment for time loss occurred in 1993 for the period of August 25, 1993 through December 15, 1993, because of incorrect wage information. The letter calculated the overpayment in the amount of $2,392.05 and said, in part:
‘Your claim has been closed with no permanent partial disability award granted. This overpayment may be recovered from future claim compensation.
“If you disagree with this statement, please contact me within 30 days. If I do not hear from you within this time, I will assume you agree this is an accurate accounting.”
On October 30, 1995, SAIF issued the notice of closure, the language of which is the basis for the issue that the majority frames. The notice informed claimant that she was entitled to time loss for the period of August 23, 1993, through December 16,1993, and to an award for permanent partial disability in the amount of $2,237.02. It also said, “Deduction of overpaid temporary disability, if any, from unpaid current or future permanent or temporary disability awards or payments is allowed.” (Emphasis supplied.) Finally, it stated, “IF YOU DISAGREE WITH THIS NOTICE OF CLOSURE, YOU HAVE THE RIGHT TO ASK FOR RECONSIDERATION. THIS MUST BE DONE WITHIN 60 DAYS FROM THE DATE OF THIS NOTICE OF CLOSURE.” Claimant did not request reconsideration of the notice of closure, even though she had earlier requested reconsideration of a prematurely issued notice of closure received before the June 1994 letter. On November 28,1995, SAIF offset payment of claimant’s permanent partial disability award because of the overpayment pursuant to its October 30 notice. Claimant first requested a hearing on that action on May 7,1996. The Board dismissed for lack of jurisdiction under ORS 656.283(7) because claimant had not requested reconsideration of the notice of closure authorizing the offset, and claimant seeks review of that ruling.
On review of the Board’s decision, claimant argues:
“Claimant should not be required to first request an order on reconsideration in order for the Hearings Division to retain jurisdiction regarding the issue of rate of temporary disability benefits. The reconsideration process is *566reserved for issues regarding claim closure. ORS 656.283(7). The rate of temporary disability benefits is not created or arise [sic] at the time of claim closure. It is an issue that may arise at any time. The issue of rate of temporary disability benefits can be brought directly into hearing without going through the reconsideration process because it is a matter concerning a claim.”
Regardless of the argument raised by claimant, the majority opines that the “notice of closure does not reveal SAIF’s intent to withhold claimant’s award of permanent partial disability to recover its alleged overpayment of temporary benefits.” 155 Or App at 563. Therefore, it concludes that ORS 657.283(7) did not require claimant to request reconsideration of the notice by the department before she requested a hearing before the Board. ORS 656.283(7) provides, in part:
“Evidence on an issue regarding a notice of closure or determination order that was not submitted at the reconsideration required by ORS 656.268 is not admissible at hearing, and issues that were not raised by a party to the reconsideration may not be raised at hearing unless the issue arises out of the reconsideration order itself.”
ORS 656.283(7) is clear on its face. Issues resolved by a notice of closure cannot be raised to the Board unless they were first raised to the department on reconsideration of the notice of closure. Here, the offset was expressly mentioned in the notice of closure. The notice says, “Deduction of overpaid temporary disability benefits, if any, from unpaid current or future permanent or temporary disability awards or payments is allowed.” (Emphasis supplied.) The notice of closure could not be more express with the use of its “is allowed” language. The language tells claimant that if overpaid benefits exist, SAIF is going to offset the overpayment against payments on the award of permanent disability. The notice was not news to claimant. She knew from the June 17, 1994, letter that there had been an overpayment of time loss. The majority’s reading of the language of the closure notice is untenable.
Even claimant does not argue that she was not aware of SAIF’s intention to affect an offset by its notice of closure. Rather she contends that the statute does not control *567because the issue she now contests is the rate that SAIF used to arrive at the conclusion in June 1994 that there was an overpayment. In other words, she appears to be asserting that there really was not an overpayment. SAIF is correct when it argues that claimant’s contention is defeated by the language of ORS 656.268(4)(b), which provides that a notice of closure must inform the worker of the “amount and duration of temporary total or temporary partial disability compensation” and “of the right of the worker to request reconsideration.” Here, the notice of closure told claimant all that the statute required regarding the amount of permanent disability including the fact that claimant’s award would be offset by the overpayment of time loss, “if any” and that if she disagreed with the contents of the notice of the closure, she was required to seek reconsideration. Even though SAIF offset claimant’s permanent disability award within the 60-day period for reconsideration, claimant still did not seek reconsideration but waited months later before she requested a hearing.
For these reasons, I dissent.